342 F.2d 996
Louis ROCKOFF, Appellant,v.VITEX MANUFACTURING COMPANY, Ltd.
No. 14991.
United States Court of Appeals Third Circuit.
Argued at Christiansted January 28, 1965.
Decided March 31, 1965.

Appeal from the District Court of the Virgin Islands, Division of St. Thomas and St. John; Walter A. Gordon, Judge.
Croxton Williams, St. Thomas, V. I., for appellant.
William W. Bailey, Bailey & Wood, Charlotte Amalie, St. Thomas, V. I., for appellee.
Before MARIS, McLAUGHLIN and FREEDMAN, Circuit Judges.
PER CURIAM:


1
This is a suit for unpaid and overtime compensation under the Fair Labor Standards Act. Asserting that the plaintiff was an executive employee not covered by the Act the defendant filed a motion for summary judgment accompanied by supporting affidavits. The plaintiff filed no counter affidavits, relying solely upon a stipulation which his counsel alleges he entered into with counsel for the defendant in open court but which the record fails to substantiate. The district court entered a summary judgment for the defendant which is fully supported by the opinion filed by Judge Gordon in the district court. 230 F. Supp. 23. Upon that opinion the judgment will be affirmed.